Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 8-16-2021 has been entered.

Status of Claims
This action is a non final rejection.
Claims 1-3, and 6-22 are pending
Claims 10 and 15 were amended
Claims 1-3, and 6-22 are rejected under 35 USC § 101 
Claims 1-3, and 6-22 are rejected under 35 USC § 103 


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 8-8-2019 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8-8-2019 and 1-7-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims [1-3, and 6-22] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-3, and 6-22, the claims recite an abstract idea, as it recites implementation of secure QR code transactions.
Independent Claim 1 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 1 recites a system to provide secure transactions.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention: “request comprising merchant information“; “search for corresponding contact information for a merchant identified by the merchant information”; “generate a password for the merchant”; “determine whether the verification information satisfies conditions with respect to the password for the merchant”; and “communicate confirmation to a source of the request to initiate the transaction such that the transaction can proceed when the verification information satisfies the conditions” belongs to the grouping of organizing human activity under  fundamental economic principles or practices including mitigating risk as it recites implementation of secure QR code transactions (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO):  claim 1 recites: “a processing system”; “a storage system comprising a merchant storage resource”; “instructions for secure transactions stored on the storage system that when executed by the processing system, direct the secure transaction system” and “communication channel of an email or messaging application“; that amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).  
 Claim 1 recites: “receive a request to initiate a transaction for a user”; “communicate the password to the merchant …using the contact information for the merchant“; and “receive verification information corresponding to the password for the merchant from the user“; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data transmission. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claim 1 recites: : “a processing system”; “a storage system comprising a merchant storage resource”; “instructions for secure transactions stored on the storage system that when executed by the processing system, direct the secure transaction system” and “communication channel of an email or messaging application“; that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). 
In addition Claim 1 recites: “receive a request to initiate a transaction for a user”; “communicate the password to the merchant …using the contact information for the merchant“; and “receive verification information corresponding to the password for the merchant from the user“; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data transmission. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

Independent Claim 10 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 10 recites a computer readable storage media having instructions that directs a computing device  to provide secure transactions.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “obtain… merchant information of a belongs to the grouping of organizing human activity under  fundamental economic principles or practices including mitigating risk as it recites implementation of secure QR code transactions (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO):  claim 10 recites: “One or more computer readable storage media having instructions stored thereon, that when executed by a processing system of a computing device, directs the computing device”; “Secure Transaction Service”; “computing device”; “provide, at the computing device, [[an]] a graphical user interface to enter verification information of the merchant after the communication of the request from the user to the Secure Transaction Service to initiate the transaction” and “via the graphical user interface”; that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).  
In addition Claim 10 recites: “receive… an input to initiate a transaction on behalf of a user”; and “receive… the verification information of the merchant“; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data transmission. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claim 10 recites: : “One or more computer readable storage media having instructions stored thereon, that when executed by a processing system of a computing device, directs the computing device”; “Secure Transaction Service”; “computing device”; “provide, at the computing device, [[an]] a graphical user interface to enter verification information of the merchant after the communication of the request from the user to the Secure Transaction Service to initiate the transaction” and “via the graphical user interface” that amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). 
 Claim 10 recites: “receive… an input to initiate a transaction on behalf of a user”; “communicate… a request from the user …to initiate [[a]] the transaction, the request including the merchant information“; and “receive… the verification information of the merchant“; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data transmission. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

Independent Claim 15 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 15 recites a method to provide secure transactions.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “pre-registering contact information for a merchant”; “identifying… a merchant account from the merchant information and an associated pre-registered contact information for the merchant”; “confirming that the password received of the user  corresponds to the OTP sent to the merchant”; and “after confirming that the password… of the user corresponds to the OTP sent to the merchant, enabling the transaction to be performed” belongs to the grouping of organizing human activity under  fundamental economic principles or practices including mitigating risk as it recites implementation of secure transactions (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO):  claim 15 recites: “providing a payment application for a user comprising a QR scanner module and electronic wallet”; “pre-registered contact information for the merchant is a third-party authentication application for the merchant, an email, a messaging application contact, or a payment application of the merchant having an authentication module”; “payment application“; and “secure transaction system”; that amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).  
 Claim 15 recites: “receiving… payment information and merchant information… of the user for performing a transaction”; “sending a One-Time Password (OTP) to the pre-registered contact information for the merchant after receiving the payment information and the merchant information from the payment application of the user for performing the transaction“;  and “receiving a password of the user“; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and transmission. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claim 15 recites: : “providing a payment application for a user comprising a QR scanner module and electronic wallet”; “pre-registered contact information for the merchant is a third-party authentication application for the merchant, an email, a messaging application contact, or a payment application of the merchant having an authentication module”; “payment application“; and “secure transaction system” that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). 
In addition Claim 15 recites: “receiving… payment information and merchant information… of the user for performing a transaction”; “sending a One-Time Password (OTP) to the pre-registered contact information for the merchant after receiving the payment information and the merchant information from the payment application of the user for performing the transaction“;  and “receiving a password of the user“; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and transmission. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.
Claims 2-3 and 6-9, dependent on claim 1; claims 11-14 dependent on claim 10; and claims 16-22 dependent on claim 15 are rejected under 35 U.S.C 101 based on similar rationale as claims 1, 10 and 15 respectively. Additional elements in claims 2-3, 6-9, 11-
Claim 2 dependent on claim 1 merely adds to the abstract idea of claims 1. By reciting “perform pre-authorization processes with respect to the payment information” it adds to the abstract idea of providing secure QR code transactions by pre-authorizing the payment process once the payment information for the transaction is received without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 2 dependent on claim 1 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Claim 2 recites “receive payment information for the transaction”.  This claim amounts to no more than receiving payment information for the transaction specific to receiving data, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 3 dependent on claim 2 merely adds to the abstract idea of claims 1. By reciting “after determining that the verification information satisfies the conditions and performing the pre-authorization processes, send a notification that the transaction has processed” it adds to the abstract idea of providing secure QR code transactions by sending notification that the transaction has processed after verifying that the information satisfies the conditions and after pre-authorizing the payment process without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
Claim 6 dependent on claim 1  amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “instructions to communicate the password over the communication the messaging application.” by directing the system to communicate an SMS message to a messaging application without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Claim 7 dependent on claim 1  amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “instructions to communicate the password over the communication channel directs the system to communicate an email to 
Claim 8 dependent on claim 1  amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “in response to a pre-registration request providing contact information of a merchant for storing in the merchant storage resource, store the contact information in the merchant storage resource in association with identifying merchant information” by directing the system to store the contact information in the merchant storage resource in association with identifying merchant information without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Claim 9 dependent on claim 1  amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “source of the request to initiate the transaction is a payment application at a Customer's computing device” whereby the request to initiate payment comes from a payment application within a customer’s computing device without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Claim 11 dependent on claim 10 merely adds to the abstract idea of claims 1. By reciting “capture a QR code and decode the QR code to generate the merchant information 

Claim 12 dependent on claim 10 merely adds to the abstract idea of claims 1. By reciting “provide payment options for selection” it adds to the abstract idea of providing secure QR code transactions by providing payment options in order to effect the payment for the transaction without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 12 dependent on claim 10 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 12 recites “receive a selected payment option; and communicate the selected payment option to effect payment for the transaction”.  This claim amounts to no more than receiving and communicating selected payment option for the transaction, which is a form of insignificant extra-solution activity specific to receiving data (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 13 dependent on claim 10 merely adds to the abstract idea of claims 1. By reciting “payment options are provided after receiving confirmation from the Secure Transaction Service” it adds to the abstract idea of providing secure QR code transactions by providing payment options after receiving confirmation from the Secure Transaction Service without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 14 dependent on claim 10 merely adds to the abstract idea of claims 1. By reciting “provide an indication that the transaction is processed” it adds to the abstract idea of 

Claim 14 dependent on claim 10  amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “further comprising instructions that direct the computing device to: receive a notification from the Secure Transaction Service that the transaction is processed” whereby  instructions direct the computing device to: receive a notification from the Secure Transaction Service that the transaction is processed without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 16 dependent on claim 15 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 16 recites “the payment information is received after enabling the transaction to be performed”.  This claims amounts to no more than receiving payment information after enabling the transaction to be performed, specific to receiving data which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 17 dependent on claim 15 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 17 recites “sending a notification to the payment application that the transaction is processed”.  This claims amounts to no more than sending a notification to the payment application that the transaction is processed, which is a form of insignificant extra-solution activity specific to sending data  (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; 

Claim 18 dependent on claim 15 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 18 recites sending a notification to the pre-registered contact information that the transaction is processed”.  This claims amounts to no more than sending a notification to the pre-registered contact information that the transaction is processed, which is a form of insignificant extra-solution activity specific to sending data  (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.
Claim 19 dependent on claim 15  amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “sending the OTP to the pre-registered contact information for the merchant comprises communicating the OTP to the payment application of the merchant having the authentication module” by directing the system to communicate to a payment application having an authentication module without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Claim 20 dependent on claim 15  amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “sending the OTP to the pre-registered contact information for the merchant comprises communicating the OTP to the third-party authentication application of the merchant” by directing the system to communicate to a third-party authentication application without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 22 dependent on claim 15  amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “sending the OTP to the pre-registered contact information for the merchant comprises communicating the OTP to the email of the merchant via an email application” by directing the system to communicate the OTP via an e-mail application without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1-3 and 6-9 and 15-22 are rejected by 35 U.S.C. 103 as being un-patentable by Solanki et.al (US 2018/0018666 A1) hereinafter “Solanki”, in view of Singh et.al (US 2018/0089669 A1) hereinafter “Singh”

Regarding claim 1 Solanki teaches: 
A Secure Transaction System, comprising: 
a processing system; (See at least [0029] via: “…there is provided a service provider server for securing a payment initiated by a payee comprising a processor…”)
a storage system comprising a merchant storage resource; and (See at least [0022] via: “….payee identifier transmitted to the payer may be the payee name (which may be stored in the registered user database….”; in addition see at least [0026] via: “…The service provider may create and/or maintain a user database comprising details of registered payers and/or payees…”)
instructions for secure transactions stored on the storage system that when executed by the processing system, direct the secure transaction system to at least: (See at least figure 1; in addition see at least [0099] via: “…storage 424 has a processing component 424a comprising non-transitory instructions operative by the processor 422 to perform various operations of the method of the present disclosure….”)
receive a request to initiate a transaction for a user, the request comprising merchant information; (See at least [0054] via: “…a service provider …receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier and transaction amount…”)
search the merchant storage resource for corresponding contact information for a merchant identified by the merchant information; (See at least [0022] via: “…where the payee is registered with the service provider, the payee may identify itself to the service provider using a registration code. However, this may not enable the payer to identify the payee and so the payee identifier transmitted to the payer may be the 
generate a password for the merchant; (See at least [0064] via” … Upon receipt of the request from the payee, the service provider server 26 generates, in step 48, a unique token associated with the request …”)
receive verification information corresponding to the password for the merchant from the user; (See at least [0055] via: “…service provider (i) receiving the token and a payer identifier from the payer…”)
determine whether the verification information satisfies conditions with respect to the password for the merchant; and (See at least [0055] via: “…using the token to retrieve details of the request; and ….transmitting the payee identifier and transaction amount to the payer for authorization…”)
communicate confirmation to a source of the request to initiate the transaction such that the transaction can proceed when the verification information satisfies the conditions.  (See at least [0056] via: “…upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction…”; in addition see at least [0057] via: “…the service provider completing the payment transaction from the payer payment vehicle to a payee payment vehicle….”)

Solanki is silent regarding the following claim that is taught by Singh:  

communicate the password to the merchant over a communication channel of an email or messaging application using the contact information for the merchant; (See at least [0030] via: “… transaction system 140 may generate a one-time password (step 258) and transmit the one-time password to the merchant (step 260) via electronic communication using the merchant contact information. The one-time password may be generated in response to the merchant accepting the transaction in step 254, or in response to the merchant entering its merchant account information (step 256),…” [0021] “allowing the merchant to receive and transmit electronic communications, such as a merchant email, telephone number, merchant profile information (e.g. linked to a social media profile or other site allowing electronic messaging), and/or the like.”)                



Regarding claim 2 Solanki and Singh teach the invention as claimed and detailed above with respect to claim 1. Solanki also teaches: 
further comprising instructions that direct the system to: 
receive payment information for the transaction; and (See at least [0063] via: “…In step 44, the payee enters the amount to receive from the payer. … In step 46, the payee sends a request to the service provider server 26 for a payment transaction to be made, the request comprising a payee identifier and the transaction amount….”)
perform pre-authorization processes with respect to the payment information.  (See at least [0065] via: “…In step 60, the service provider server 26 transmits the payee name and transaction amount to the payer for authorization….”)

Regarding claim 3 Solanki and Singh teach the invention as claimed and detailed above with respect to claim 1 and claim 2. Solanki also teaches: 
further comprising instructions that direct the system to: 
after determining that the verification information satisfies the conditions and performing the pre-authorization processes, send a notification that the transaction has processed. (See at least [0068] via: “…In step 68, the service provider server 26 transmits a ….notification to the payee communication device 22 confirming that the transaction amount has been successfully transferred…”) 

Regarding claim 6 Solanki and Singh teach the invention as claimed and detailed above with respect to claim 1. Singh also teaches: 
wherein the instructions to communicate the password over the communication channel directs the system to communicate an SMS message to the messaging application. (See at least [0030] via: “…. transaction system 140 may generate a one-time password (step 258) and transmit the one-time password to the merchant (step 260) via electronic communication using the merchant contact information….”; in addition see at least [0044] via: “… Any communication, transmission and/or channel discussed herein may include any system or method for delivering content …. The content may be presented in any form or medium, and in various embodiments, the content may be delivered electronically and/or capable of being presented electronically. For example, a channel may comprise …., an SMS or other type of text message…” and [0021])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Singh because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Solanki’s teaching regarding  a method for securing a payment initiated by a payee, the method comprises the operations of: a service provider (i) receiving a request from a payee for a payment transaction to be made, 

Regarding claim 7 Solanki and Singh teach the invention as claimed and detailed above with respect to claim 1. Singh also teaches: 
wherein the instructions to communicate the password over the communication channel directs the system to communicate an email to the email application.  (See at least [0030] via: “…. transaction system 140 may generate a one-time password (step 258) and transmit the one-time password to the merchant (step 260) via electronic communication using the merchant contact information….”; in addition see at least [0044] via: “… Any communication, transmission and/or channel discussed herein may include any system or method for delivering content …. The content may be presented in any form or medium, and in various embodiments, the content may be delivered electronically and/or capable of being presented electronically. For example, a channel may comprise …., an email…” and [0021])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Singh because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and 

Regarding claim 8 Solanki and Singh teach the invention as claimed and detailed above with respect to claim 1. Solanki also teaches: 
further comprising instructions that direct the system to: 
in response to a pre-registration request providing contact information of a merchant for storing in the merchant storage resource, store the contact information in the merchant storage resource in association with identifying merchant information.  (See at least [0022] via: “…where the payee is registered with the service provider, the payee may identify itself to the service provider using a registration code. However, this may not enable the payer to identify the payee and so the payee identifier transmitted to the payer may be the payee name (which may be stored in the registered user database described below)…”; in addition see at least [0026] via: “…The service provider may create and/or maintain a user database comprising details of registered payers and/or payees. 

Regarding claim 9 Solanki and Singh teach the invention as claimed and detailed above with respect to claim 1. Solanki also teaches: 
wherein the source of the request to initiate the transaction is a payment application at a Customer's computing device.  (See at least [0039] via: “…the service provider may be configured to also handle payment transactions initiated by the payer…”)

Regarding claim 15 Solanki teaches: 
A method for secure transactions, comprising: 
providing a payment application for a user comprising a QR scanner module and electronic wallet; (See at least [0054] via: “…a service provider …receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier and transaction amount…”; in addition see at least [0065] via: “…the communication device 22 generates a Quick Response (QR) code encoding the token in step 52, and displays the QR code on the screen 30a for communication to the payer. In step 54, the payer scans the QR code using the payer mobile device 28….”; in addition see at least [0023] via: “…the payer payment vehicle and/or the payee payment vehicle may each take the form of a digital wallet…”)
pre-registering contact information for a merchant , wherein the pre-registered contact information for the merchant is a third-party authentication application for the merchant, an email, a messaging application contact, or a payment application of the merchant having an authentication module; (See at least [0022] via: “…where the payee is registered with the service provider, the payee may identify itself to the service provider using a registration code. However, this may not enable the payer to identify the payee and so the payee identifier transmitted to the payer may be the payee name (which may be stored in the registered user database described below)….”)
receiving, at a secure transaction system, payment information and merchant information from the payment application of the user for performing a transaction;  20MCI-027 in addition see at least [0026] via: “…The service provider may 
identifying, by the secure transaction system, a merchant account from the merchant information and an associated pre-registered contact information for the merchant; (See at least [0054] via” …generating a token associated with the request…”)
receiving a password via the payment application of the user; (See at least [0055] via: “…service provider (i) receiving the token and a payer identifier from the payer…”)
confirming that the password received via the payment application of the user corresponds to the OTP sent to the merchant; and (See at least [0055] via: “…using the token to retrieve details of the request; and ….transmitting the payee identifier and transaction amount to the payer for authorization…”)
after confirming that the password received via the payment application of the user corresponds to the OTP sent to the merchant, enabling the transaction to be performed. . (See at least [0056] via: “…upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction…”; in addition see at least [0057] via: “…the service provider completing the payment transaction from the payer payment vehicle to a payee payment vehicle….”)

Solanki is silent regarding the following claim that is taught by Singh:  

sending a One-Time Password (OTP) to the pre-registered contact information for the merchant after receiving the payment information and the merchant information from the payment application of the user for performing the transaction; (See at least [0030] via: “… transaction system 140 may generate a one-time password (step 258) and transmit the one-time password to the merchant (step 260) electronic communication using the merchant contact information. The one-time password may be generated in response to the merchant accepting the transaction in step 254, or in response to the merchant entering its merchant account information (step 256)…” and [0021])                

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Singh because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Solanki’s teaching regarding  a method for securing a payment initiated by a payee, the method comprises the operations of: a service provider (i) receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier, payer identifier and transaction amount; (ii) generating a token associated with the request; and (iii) transmitting the token to the payer; the service provider (i) receiving the token and a payer identifier from the payer, (ii) using the token to retrieve details of the request, and (iii) transmitting the payee identifier and transaction amount to the payer for authorization; and upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction such that the service provider may complete the payment transaction from the payer payment vehicle to a payee payment vehicle, could be modified to include Singh’s teaching regarding systems that may include receiving consumer account information associated with a consumer engaging in a transaction with a merchant; receiving transaction information associated with the transaction; generating a unique payment link associated with the transaction; transmitting the unique payment link to the merchant; allowing the merchant access to the transaction portal via the unique payment link; receiving merchant account information associated with the merchant; and transmitting a payment to the merchant for the transaction, in order to optimize Solanki’s method for securing a payment initiated by a payee by adding additional communication means between merchant and buyers with Singh’s system of communication between merchant and buyers without disclosing transaction account information (Singh [0002]).

Regarding claim 16 Solanki and Singh teach the invention as claimed and detailed above with respect to claim 15. Solanki also teaches: 
wherein the payment information is received after enabling the transaction to be performed. (See at least [0068] via: “…In step 68, the service provider server 26 
 
Regarding claim 17 Solanki and Singh teach the invention as claimed and detailed above with respect to claim 15. Solanki also teaches: 
sending a notification to the payment application that the transaction is processed.  (See at least [0068] via: “…In step 68, the service provider server 26 transmits a ….notification to the payee communication device 22 confirming that the transaction amount has been successfully transferred…”)  

Regarding claim 18 Solanki and Singh teach the invention as claimed and detailed above with respect to claim 15. Solanki also teaches: 
sending a notification to the pre-registered contact information that the transaction is processed. (See at least [0068] via: “…In step 68, the service provider server 26 transmits a ….notification to the payee communication device 22 confirming that the transaction amount has been successfully transferred…”)  

Regarding claim 19 Solanki and Singh teach the invention as claimed and detailed above with respect to claim 15. Singh also teaches: 
sending the OTP to the pre-registered contact information for the merchant comprises communicating the OTP to the payment application of the merchant having the authentication module. (See at least [0030] via: “… transaction system 140 may generate a one-time password (step 258) and transmit the one-time password to the merchant (step 260) via electronic communication using the merchant contact information.… The one-time password may be a series of letters, numbers, or characters, or any other code, which may be used to authenticate the merchant. In response to transmitting the one-time password to the merchant, transaction system 140 may request the merchant to enter the one-time password into transaction portal 142. The merchant may receive the one-time password from transaction system 140 and enter a one-time password submission into transaction portal 142. Transaction system 140 may receive the one-time password submission (step 262) entered by the merchant. In response to receiving the one-time password submission, transaction system 140, through authorization system 144, may analyze the one-time password submission (step 264) by comparing it to the one-time password. In response to analyzing the one-time password submission, transaction system 140, through authorization system 144, may determine an authorization response (step 266)…”) The 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Singh because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Solanki’s teaching regarding  a method for securing a payment initiated by a payee, the method comprises the operations of: a service provider (i) receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier, payer identifier and transaction amount; (ii) generating a token associated with the request; and (iii) transmitting the token to the payer; the service provider (i) receiving the token and a payer identifier from the payer, (ii) using the token to retrieve details of the request, and (iii) transmitting the payee identifier and transaction amount to the payer for authorization; and upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction such that the service provider may complete the payment transaction from the payer payment vehicle to a payee payment vehicle, could be modified to include Singh’s teaching regarding systems that may include receiving consumer account information associated with a consumer engaging in a transaction with a merchant; receiving transaction information associated with the transaction; generating a unique payment link associated with the transaction; transmitting the unique payment link to the merchant; allowing the merchant access to the transaction portal via the unique payment link; receiving merchant account information associated with the merchant; and transmitting a payment to the merchant for the transaction, in order to optimize Solanki’s method for securing a payment initiated by a payee by adding additional communication means between merchant and buyers with Singh’s system of communication between merchant and buyers without disclosing transaction account information (Singh [0002]).

Regarding claim 20 Solanki and Singh teach the invention as claimed and detailed above with respect to claim 15. Singh also teaches: 
sending the OTP to the pre-registered contact information for the merchant comprises communicating the OTP to the third-party authentication application of the merchant. (See at least [0030] via: “… transaction system 140 may generate a one-time password (step 258) and transmit the one-time password to the merchant (step 260) electronic communication using the merchant contact information.… The one-time password may be a series of letters, numbers, or characters, or any other code, which may be used to authenticate the merchant. In response to transmitting the one-time password to the merchant, transaction system 140 may request the merchant to enter the one-time password into transaction portal 142. The merchant may receive the one-time password from transaction system 140 and enter a one-time password submission into transaction portal 142. Transaction system 140 may receive the one-time password submission (step 262) entered by the merchant. In response to receiving the one-time password submission, transaction system 140, through authorization system 144, may analyze the one-time password submission (step 264) by comparing it to the one-time password. In response to analyzing the one-time password submission, transaction system 140, through authorization system 144, may determine an authorization response (step 266)…”; in addition see at least [0010] via: “… any of the functions or steps may be outsourced to or performed by one or more third parties…”      ) The Examiner interprets the transaction system 140 that includes the transaction Portal 142 and the Authorization System 144 to be the authentication module as seen in Fig. 1 that can be performed by a third party.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Singh because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Solanki’s teaching regarding  a method for securing a payment initiated by a payee, the method comprises the operations of: a service provider (i) receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier, payer identifier and transaction amount; (ii) generating a token associated with the request; and (iii) transmitting the token to the payer; the service provider (i) receiving the token and a payer identifier from the payer, (ii) using the token to retrieve details of the request, and (iii) transmitting the payee identifier and transaction amount to the payer for authorization; and upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction such that the service provider may complete the payment transaction from the payer payment vehicle to a payee payment vehicle, could be modified to include Singh’s teaching regarding systems that may include receiving consumer account information associated with a consumer engaging in a transaction with a merchant; 

Regarding claim 21 Solanki Singh teach the invention as claimed and detailed above with respect to claim 15. Singh also teaches: 
sending the OTP to the pre-registered contact information for the merchant comprises communicating an SMS with the OTP to the messaging application contact via a messaging application. (See at least [0030] via: “…. transaction system 140 may generate a one-time password (step 258) and transmit the one-time password to the merchant (step 260) via electronic communication using the merchant contact information….”; in addition see at least [0044] via: “… Any communication, transmission and/or channel discussed herein may include any system or method for delivering content …. The content may be presented in any form or medium, and in various embodiments, the content may be delivered electronically and/or capable of being presented electronically. For example, a channel may comprise …., an SMS or other type of text message…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Singh because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Solanki’s teaching regarding  a method for securing a payment initiated by a payee, the method comprises the operations of: a service provider (i) receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier, payer identifier and transaction amount; (ii) generating a token associated with the request; and (iii) transmitting the token to the payer; the service provider (i) receiving the token and a payer identifier from the payer, (ii) using the token to retrieve details of the request, and (iii) transmitting the payee identifier and transaction amount to the payer for authorization; and upon authorization, the service 

Regarding claim 22 Solanki and Singh teach the invention as claimed and detailed above with respect to claim 15. Singh also teaches: 
sending the OTP to the pre-registered contact information for the merchant comprises communicating the OTP to the email of the merchant via an email application. (See at least [0030] via: “…. transaction system 140 may generate a one-time password (step 258) and transmit the one-time password to the merchant (step 260) via electronic communication using the merchant contact information….”; in addition see at least [0044] via: “… Any communication, transmission and/or channel discussed herein may include any system or method for delivering content …. The content may be presented in any form or medium, and in various embodiments, the content may be delivered electronically and/or capable of being presented electronically. For example, a channel may comprise …., an email…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Singh because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Solanki’s teaching regarding  a method for securing a payment initiated by a payee, the method comprises the operations of: a service provider (i) receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier, payer identifier and transaction amount; (ii) 

Claims 10-14 are rejected by 35 U.S.C. 103 as being un-patentable by Solanki et.al (US 2018/0018666 A1) hereinafter “Solanki”, in view of Schwartz et.al (US 2018/0150826 A1) hereinafter “Schwartz”

Regarding claim 10 Solanki teaches: 
One or more computer readable storage media having instructions stored thereon, that when executed by a processing system of a computing device, directs the computing device to at least: 
obtain, at the computing device,  merchant information of a merchant for the transaction; (See at least [0022] via: “…where the payee is registered with the service provider, the payee may identify itself to the service provider using a registration code. However, this may not enable the payer to identify the payee and so the payee identifier transmitted to the payer may be the payee name (which may be stored in the registered user database described below)….”); in addition see at least [0026] via: “…The service provider may create and/or maintain a user database comprising details of registered …. payees. The details may comprise one or more of: a payee… identifier, name, …. registration code…”)
communicate, from the computing device, the verification information of the merchant to the Secure Transaction Service; and (See at least [0064] via: “…Upon receipt of the request from the payee, the service provider server 26 generates, in step 48, a unique token associated with the request and stores the token in a transaction database (not shown) along with the request details (including the payee identifier and transaction amount). The service provider server 26 then transmits the token to the payee communication device 22 in step 50…”)
in response to receiving confirmation from the Secure Transaction Service that the merchant is verified, enable the transaction to proceed. (See at least [0056] via: “…upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction…”; in addition see at least [0057] via: “…the service provider completing the payment transaction from the payer payment vehicle to a payee payment vehicle….”)
 
Solanki is silent regarding the following claim that is taught by Schwartz:  

receive, at the computing device, an input to initiate a transaction on behalf of a user; (See at least [0074] via: “… The merchant server M transmits transaction data T (at least merchant, amount) to the payment terminal PT which invites the customer to approach the terminal D…”)
communicate, from the computing device, a request from the user to a Secure Transaction Service to initiate 2: The payment terminal PT sends the transaction data T to the terminal D, directly into the secure runtime environment TEE….”) 
provide, at the computing device, [[an]] a graphical user interface to enter verification information of the merchant after the communication of the request from the user to the Secure Transaction Service to initiate the transaction: (See at least [0074] via: “…The payment trust application TA sends the transaction data T to a secure input/output interface, namely a secure world GUI (graphical user interface), called trusted user interface TUI, of the terminal D, for example a secure (touch) display whose driver is implemented in the TEE; said display displays the transaction data (at least merchant
receive, at the computing device, the verification information of the merchant via the graphical user interface; (See at least [0074] via: “…the customer authenticates himself vis-à-vis the terminal, thus confirming the transaction data. 2.2: The transaction confirmation input by the customer, possibly by inputting a PIN, password, fingerprint, etc., is accepted in the secure runtime environment TEE. 2.3: The payment trust application TA complements the transaction data by a date and time stamp dateTime, signs the complemented transaction data T to form a signature, generates from the signature and the plain-text transaction data T the transaction instruction SignedTransaction( )=Signed(T) and, 2.4., sends the transaction instruction Signed(T) to the payment service provider PSP. The payment service provider PSP verifies the transaction data T by means of the signature, adds a reference ID to the transaction data T, and, 2.5., in the positive case of a positive signature verification, sends an approval A (i.e. a confirmation) back to the payment trust application TA (T now including merchant, amount, date, time, reference ID)…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Schwartz because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Solanki’s teaching regarding  a method for securing a payment initiated by a payee, the method comprises the operations of: a service provider (i) receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier, payer identifier and transaction amount; (ii) generating a token associated with the request; and (iii) transmitting the token to the payer; the service provider (i) receiving the token and a payer identifier from the payer, (ii) using the token to retrieve details of the request, and (iii) transmitting the payee identifier and transaction amount to the payer for authorization; and upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction such that the service provider may complete the payment transaction from the payer payment vehicle to a payee payment vehicle, could be modified to include Schwartz teaching regarding a mobile terminal is adapted for mobile payment through payment in accordance with transaction data from the customer to a merchant via a payment service provider, and is adapted for a clearing of the payment between bank servers with the transaction procedure entailing merchant server transmitting transaction amount to the payment terminal that displays to the customer the transaction data (at least merchant, amount) via a secure graphical user interface which the customer uses to the authenticates by means of a PIN, password, fingerprint or other means to confirming the transaction data in order to optimize Solanki’s method for securing a payment initiated by a payee by adding additional communication means between merchant and buyers with Schwartz system’s use of a GUI for communication between merchant and buyers.

Regarding claim 11 Solanki and Schwartz teach the invention as claimed and detailed above with respect to claim 10. Solanki also teaches: 
wherein the instructions to obtain the merchant information for the transaction, direct the computing device to: 
capture a QR code; and (See at least [0066] via: “…communication device 22 generates a Quick Response (QR) code encoding the token in step 52, and displays the QR code on the screen 30a for communication to the payer…”)
decode the QR code to generate the merchant information from the QR code. (See at least [0066] via: “…In step 54, the payer scans the QR code using the payer mobile device 28. … In step 56, the transaction application/payer mobile device 28 will then extract the token from the QR code and transmit the token back to the service provider server 26 via the communication network 24….”)  

Regarding claim 12 Solanki and Schwartz teach the invention as claimed and detailed above with respect to claim 10. Solanki also teaches: 
further comprising instructions that direct the computing device to: 
provide payment options for selection; (See at least [0023] via: “…The payer payment vehicle and/or the payee payment vehicle may comprise any suitable cashless payment mechanism, such as a credit card, a debit card, a prepaid card, a charge card, a membership card, a promotional card, a frequent flyer card, an identification card, a gift card, and/or any other physical or electronic device that may hold payment account information, such as digital wallets….”) 
receive a selected payment option; and (See at least [0014] via: “…the service provider obtains the payment vehicle information (e.g. account information) for the payer and payee….”)
communicate the selected payment option to effect payment for the transaction.  (see at least [0091] via: “…In step 202 the payer verifies the payee name and transaction amount and in step 204 sends details of the payer's digital 

Regarding claim 13 Solanki and Schwartz teach the invention as claimed and detailed above with respect to claim 10 and 12. Solanki also teaches: 
wherein the payment options are provided after receiving confirmation from the Secure Transaction Service. (See at least [0056] via: “…upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction…”)

Regarding claim 14 Solanki and Schwartz teach the invention as claimed and detailed above with respect to claim 10. Solanki also teaches: 
further comprising instructions that direct the computing device to: 
receive a notification from the Secure Transaction Service that the transaction is processed; and (See at least [0068] via: “…In step 68, the service provider server 26 transmits a ….notification to the payee communication device 22 confirming that the transaction amount has been successfully transferred…”) 
provide an indication that the transaction is processed. (See at least [0068] via: “…In step 68, the service provider server 26 transmits a ….notification to the payee communication device 22 confirming that the transaction amount has been successfully transferred…”)   

Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive. (FP 7.37)

Applicant amended independent claims 10, and 15, as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:

Step 2A Prong One: Applicant argues that the claims are not directed to an abstract idea, but rather are directed to methods and systems that improve security of QR code- based transactions through incorporation of a merchant password. 
Accordingly this claim recites an abstract idea. 

Step 2A Prong Two and Step 2B : Applicant argues that even if the claims were directed to an abstract idea the specific claims constitute “significantly more” since the claim recites a “practical application” that imposes meaningful limits related to performing a payment transaction on the judicial exception. 

Specifically Applicant argues that the Examiner omitted several recitations regarding claims 1, 10 and 15 as listed in pages 9 and 10 indicated in bold in Applicant’s remarks filed on 8-16-2021. Applicant believes these alleged omitted recitations constitute additional elements in the claim that impose a meaningful limit on the abstract idea that would direct the invention to a practical application.

Examiner disagrees. All the recitations indicated in bold that the Applicant alleges were omitted in the analysis that led to the 101 rejection were all included as part of the abstract idea under Step 2A Prong One and were not listed as additional elements. Furthermore, as explained under the PEG2A Prong Two analysis, all the listed additional elements amount to no more than mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f)). In addition the insignificant extra solution activity to the judicial exception as listed in the analysis do not amount to an inventive concept, particularly when the activity is well understood routine conventional (refer to MPEP 2106.05(g) and (see MPEP 2106.05 (d)(II)). Accordingly the claim as a whole does not integrate the abstract idea into a practical application or an inventive concept because it does not impose any meaningful limits on practicing the abstract idea and hence the claims remain rejected under 35 U.S.C. 101.

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 102:



Regarding the following limitation of claim 1: “communicate the password to the merchant over a communication channel of an email or messaging application using the contact information for the merchant”, Applicant argues that Solanki does not teach the existence of an e-mail or messaging application channel to communicate between the service provider and the merchant. The Examiner agrees and has replaced the previous teaching by Solanki with that of Singh.

Regarding the following amended limitations of claim 10: “receive, at the computing device, an input to initiate a transaction on behalf of a user; provide, at the computing device, [[an]] a graphical user interface to enter verification information of the merchant after the communication of the request from the user to the Secure Transaction Service to initiate the transaction; receive, at the computing device, the verification information of the merchant via the graphical user interface”, the Applicant argues that Solanki does not teach the request at the computing device to initiate a transaction and the use of a graphical user interface by the user to enter verification information of the merchant in order to initiate the transaction. The Examiner agrees and has replaced the previous teaching by Solanki with that of Schwartz.

Regarding the following amended limitations of claim15: “sending a One-Time Password (OTP) to the pre-registered contact information for the merchant after receiving the payment information and the merchant information from the payment application of the user for performing the transaction”, Applicant argues that Solanki does not teach sending a One-Time Password as a method to secure transactions.  The Examiner agrees and has replaced the previous teaching by Solanki with that of Singh. 

Regarding claims 21 “sending the OTP to the pre-registered contact information for the merchant comprises communicating an SMS with the OTP to the messaging application contact via a messaging application” and 22 “sending the OTP to the pre-registered contact information for the merchant comprises communicating the OTP to the email of the merchant via an email application”, Applicant argues that Solanki does not teach communicating a one time password to that payee via the mobile number or email 

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1-3, and 6-22 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In addition examiner maintains the rejection of claims 1-3, and 6-22 as being unpatentable by prior art under 35 USC §103.  In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/PIERRE L MACCAGNO/Examiner, Art Unit 3697            

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697